     Case: 3:18-cr-00032-TMR Doc #: 142 Filed: 02/06/19 Page: 1 of 3 PAGEID #: 803




                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                          :   CASE NO. 3:18-cr-00032

               Plaintiff,                         : (Judge Thomas M. Rose)


                                                      UNOPPOSED MOTION TO DECLARE
STERLING H. ROBERTS                               :   THE CASE COMPLEX AND TO
                                                      CONTINUE TRIAL DATE
               Defendant.



        Now comes the Defendant, Sterling Roberts, by and through his attorneys, and moves

this Court to declare this case complex for speedy trial purposes pursuant to 18 U.S.C. §3161

(h)(7)(B)(ii). The Defendant also moves to continue the trial pursuant to 18 U.S.C. §3161

(h)(7)(A) and (B). The Government, through its counsel, has advised that it does not oppose this

Motion. In support of the Motion, the Defendant offers the following:

1.      On March 13,2018, a federal grand jury returned a nine page, six count indictment

        charging six defendants with multiple offenses, including stalking in violation of 18

        U.S.C. §2261 A(2)(A) and 2(Counts 1 and 3), felon in possession ofa firearm in

        violation of 18 U.S.C. §922(g)(l) and 924(a)(2) and 2(Count 2), and discharge of a

        fireai'm during and in relation to a crime of violence in violation of 18 U.S.C.

        §924(c)(l)(A)(iii) and (j) and 2(Count 4). Coimt 4 further alleged that the discharge of

        the firearm was in relation to the murder of Robert Caldwell. The Government further

        requested special findings on Coimt 4 against the Defendants Sterling Roberts and
     Case: 3:18-cr-00032-TMR Doc #: 142 Filed: 02/06/19 Page: 2 of 3 PAGEID #: 804



        Tawney Caldwell, findings that render these Defendants "death-eligible," and potentially

        subject to a sentence of death.

2.      The scope ofthe investigation and prosecution is broad. On January 29, 2019,the

        Government produced a voluminous set of discovery materials, consisting of many

        gigabytes of electronically stored information. Many of these discovery materials are

        subject to a Protective Order already entered by the Court.(EOF No. 137).

3.      Because of the nature of the prosecution, the number of parties, the volume of discovery

        provided and expected to be provided, and the extra-judicial procedural mechanisms

        invoked when a case is indicted as death-eligible, the Defendant submits that this case is

        complex and, as a result, it is unreasonable to expect adequate preparation for pretrial

        proceedings or for the trial itself within the time limits established by 18 U.S.C. §3161

       (c)(1).

4.      Based on the foregoing, the Defendant Sterling Roberts requests that die Court declare

        this case "complex" for speedy trial purposes pursuant to 18 U.S.C. §3161(h)(7)(B)(ii).

        The Defendant further requests, and the Govemment does not oppose,the continuance of

        the ti'ial pursuant to 18 U.S.C. §3161(h)(7)(A)and (B). In accordance widi the Court's

        instructions, the parties will meet and confer to discuss a proposed schedule for this case

        to be provided to the Court on or before the scheduling conference set for Mai'ch 12,

        2019.


5.      In support of this motion, it has been countersigned by the Defendant Sterling Roberts

        acknowledging his voluntary waiver of his speedy trial rights to ensure that he and his

        counsel have adequate time to prepare for trial.
   Case: 3:18-cr-00032-TMR Doc #: 142 Filed: 02/06/19 Page: 3 of 3 PAGEID #: 805



                                          Respectfully submitted.



                                          Is!James P. Fleisher
                                          James P. Fleisher(0059509)
                                          BIESER, GREER & LANDIS,LLP
                                          6 North Main Street, Suite 400
                                          Dayton,OH 45402-1908
                                          PHONE:        (937)223-3277
                                          FAX:          (937)223-6339
                                          E-MAIL:        ipf@biesergreer.com


                                          /s/ Donald J. Malarcik
                                                 Donald J. Malarcik(0061902)
                                          MALARCIK,PIERCE, MUNYER & WILL
                                          The Gothic Building
                                          54 East Mill Street, Suite 400
                                          Akron, OH 44308
                                          PHONE:      (330)253-0785
                                          FAX:        (330)253-7432
                                          E-MAIL:        don@gmpdefense.com

                                          Appointed Counsel for
                                          Defendant, Sterling H. Roberts




Sterlmgiii. Roberts



                               CERTIFICATE OF SERVICE


       This is to certify that on the (i>tA day of Janua^ ^019 a true and correct copy of the
foregoing document was electronically filed with the Clerk of tlie Court using the ECF system

and that a true and correct copy of the foregoing document was electronically mailed to the

United States Attorney's Office.

                                          /s/ James P. Fleisher
                                          James P. Fleisher(0059509)
                                          BIESER,GREER & LANDIS,LLP
